

116 S4005 IS: Financial Relief for Civilians Treated at Military Hospitals Act
U.S. Senate
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4005IN THE SENATE OF THE UNITED STATESJune 18, 2020Ms. Warren introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 31, United States Code, to address claims of the United States Government relating to care received by civilians at military medical treatment facilities, and for other purposes.1.Short titleThis Act may be cited as the Financial Relief for Civilians Treated at Military Hospitals Act.2.Debt arising from treatment at military medical treatment facilitiesSection 3711 of title 31, United States Code, is amended—(1)in subsection (g)(2)—(A)in subparagraph (A)(v), by striking and at the end;(B)in subparagraph (B), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(C)to any debt or claim described in subsection (j).; and(2)by adding at the end the following:(j)The Secretary of Defense may not take an action under subsection (a), and shall suspend or terminate an action by the Secretary of a military department under that subsection, to collect a claim arising from care provided at a military medical treatment facility to a civilian who is not a covered beneficiary (as that term is defined in section 1072 of title 10)..3.Limitation on fees charged to civilians for emergency medical treatment provided at military medical treatment facilitiesSection 1079b of title 10, United States Code, is amended—(1)by redesignating subsection (b) as subsection (c); and(2)by inserting after subsection (a) the following new subsection (b):(b)Limitation on fees for certain treatment(1)Under the procedures developed under subsection (a), a military medical treatment facility may not charge a civilian who is not a covered beneficiary any fee for covered treatment provided to the civilian at the facility.(2)In this subsection, the term covered treatment, with respect to treatment provided to a civilian at a military medical treatment facility, means emergency medical treatment that can be provided only at the military medical treatment facility due to the severity of the condition of the civilian and the location of the civilian..